DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive.
Applicant argues that Filev et al. do not teach stopping by the manager, of the any of the plurality of agent function units when the any of the plurality of agent function units is being activated (Amendment, pages 5 – 7).
The examiner disagrees, since Filev et al. disclose “The task manager 214 may receive EAS initiated tasks, occupant initiated tasks and/or agent initiated tasks, etc. The task manager 214 then queues and executes them accordingly. In some embodiments, the task manager 214 queues each of the tasks based on its priority and executes each of the tasks based on this priority. Because the task manager 214 may interrupt a current task to execute a higher priority task, it may terminate, suspend and/or resume the current task (paragraph 180)…the task manager 214 of FIG. 18 may output agent instantiation, termination, suspension, resumption, etc. commands (paragraph 182)… if a task requires an agent that is not instantiated, the task manager 214 may issue a command to instantiate an agent when, for example, a triggering event for the task occurs. Any current agents consuming avatar resources may need to be terminated or suspended if a higher priority task is to be executed (paragraph 187).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1 – 4, 6 – 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Filev et al. (US PAP 2008/0269958).
As per claim 1, Filev et al. teach an agent device, comprising:
a plurality of agent function units, in which each of the agent function units individually provides a service including a voice response to an occupant of a vehicle in response to an utterance of the occupant (“This simulated emotion may be expressed visually by the avatar and/or audibly, for example, by the speakers 62 illustrated in FIG. 5”; paragraphs 81, 125); and
a manager which, when any of the plurality of agent function units is being activated and a predetermined same operation is performed by the occupant of the vehicle, stops the agent function unit which is being activated (“Any current agents consuming avatar resources may need to be terminated or suspended if a higher priority task is to be executed. The termination and suspension commands discussed above are issued by the task manager 214 under such circumstances”; paragraph 187);
wherein the predetermined operation is an operation for instructing only stopping of the any of the plurality of agent function units when the any of the plurality of agent function units is being activated (“The task manager 214 may receive EAS initiated tasks, occupant initiated tasks and/or agent initiated tasks, etc. The task manager 214 then queues and executes them accordingly. In some embodiments, the task manager 214 queues each of the tasks based on its priority and executes each of the tasks based on this priority. Because the task manager 214 may interrupt a current task to execute a higher priority task, it may terminate, suspend and/or resume the current task …the task manager 214 of FIG. 18 may output agent instantiation, termination, suspension, resumption, etc. commands”; paragraphs 180, 182, 187).

As per claim 3, Filev et al. further disclose the manager sets some or all of the plurality of agent function units to be in a state in which the some or all of the plurality of agent function units are able to receive the occupant’s utterance when none of the plurality of agent function units are being activated and the predetermined operation has been performed by the occupant of the vehicle (“The execution of a task may involve one or more agents. For example, a task may involve a news agent that collects news from information sources available via the web.”; paragraph 182).

As per claim 4, Filev et al. further disclose the predetermined operation includes operating a physical operation unit in a vehicle compartment of the vehicle (“The embodiment described here is multimodal in that pressing a button is equivalent to speaking a command”; fig.2, paragraph 55). 

As per claim 6, Filev et al. further disclose the vehicle has a display unit configured to display an image associated with the agent function unit which is being activated provided therein (“Data representing an avatar that expresses the simulated emotional state may be generated and displayed.”; Abstract).

As per claims 7, 8, Filev et al. teach an agent device, comprising:
a plurality of agent function units (“current agents”, paragraph 187), 
wherein each of the plurality of agent function units individually provides a service including a voice response in accordance with an utterance of an occupant of a vehicle (“This simulated emotion may be expressed visually by the avatar and/or audibly, for example, by the speakers 62 illustrated in FIG. 5”; paragraphs 81, 125); and
in a case in which the agent function unit itself is being activated, when a predetermined common operation has been performed by the occupant of the vehicle, the operation thereof is stopped (“Any current agents consuming avatar resources may need to be terminated or suspended if a higher priority task is to be executed. The termination and suspension commands discussed above are issued by the task manager 214 under such circumstances”; paragraph 187);
wherein the predetermined operation is an operation for instructing only stopping of the any of the plurality of agent function units when the any of the plurality of agent function units is being activated (“The task manager 214 may receive EAS initiated tasks, occupant initiated tasks and/or agent initiated tasks, etc. The task manager 214 then queues and executes them accordingly. In some embodiments, the task manager 214 queues each of the tasks based on its priority and executes each of the tasks based on this priority. Because the task manager 214 may interrupt a current task to execute a higher priority task, it may terminate, suspend and/or resume the current task …the task manager 214 of FIG. 18 may output agent instantiation, termination, suspension, resumption, etc. commands”; paragraphs 180, 182, 187).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Filev et al. (US PAP 2008/0269958) in view Wang et al. (US PAP 2018/0314689).
As per claim 5, Filev et al. do not specifically the operation unit is provided in a steering wheel of the vehicle.
Wang et al. disclose that the buttons 3628 on the steering wheel 3614 can also be used to disable the visual information 3622, to activate or deactivate the virtual personal assistant, or for some other interactions with the personal assistant (e.g., changing the volume, etc.)[paragraph 523].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the steering wheel as taught by Wang et al. in Filev et al., because that would help activate or deactivate the virtual personal assistant (paragraph 523).
Allowable Subject Matter
7.	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 2, the prior art made of record does not teach or suggest individual sleep words are set for each of the plurality of agent function units, and wherein when the predetermined operation is performed by the occupant of the vehicle, the manager causes a voice controller to synthesize the sleep words associated with the agent function unit which is being activated and to output the synthesized sleep words through a speaker so that the agent function unit which is being activated stops.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658